Citation Nr: 1707455	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  14-06 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a December 1969 rating decision.


REPRESENTATION

Veteran represented by:	Robert W. Gilliken, II, Esquire


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

At the time of the December 1969 rating decision, the correct facts, as they were known at the time, were before the adjudicator, and the statutory or regulatory provisions extant at the time were correctly applied.


CONCLUSION OF LAW

The December 1969 rating decision that denied service connection for a psychiatric disorder does not contain CUE.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 3.105 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).
 
However, the duties to notify and assist imposed by VCAA are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA is inapplicable to CUE claims in Board decisions).  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  See Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  See Id. 

A previous RO determination that was final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105 (a)(2016).
 
The Veteran in this case contends that the RO committed CUE in its December 1969 rating decision which denied service connection for what is now characterized as schizophrenia. 

The Veteran did not file a timely notice of disagreement with the December 1969 rating decision, and no new and material evidence was added to the record in the year following the issuance of the decision.  As such, the December 1969 rating decision is final.  

The Veteran has filed to reopen his claim several times since the initial December 1969 rating decision.  Twice he appealed RO decisions to the Board, and in June 1997 and January 2008, the Board determined that new and material evidence had not been submitted sufficient to reopen the claim.  When an RO decision is not appealed to the Board, but is later reviewed de novo by the Board (i.e., on appeal from a subsequent RO decision regarding the merits of the claim), the unappealed RO decision is subsumed by the Board decision and may not be collaterally attacked.  See Dittrich v. West, 163 F.3d 1349, 1352-53 (Fed. Cir. 1998); Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 1998).  However, in this case, the Board did not reach the merits of the Veteran's claim in either decision.  As such, the December 1969 rating decision has not been subsumed by the Board's subsequent decisions.  

For the reasons set forth below, the Board finds that the December 1969 rating decision does not contain CUE.
 
Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).
 
In Russell v. Principi, 3 Vet. App. 310 (1992), the United States Court of Appeals for Veterans Claims set forth a three-pronged test for determining when CUE is present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort that, had it not been made, would have "manifestly changed the outcome" at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14; Damrel v. Brown, 6 Vet. App. 242, 245 (1995) (citing Russell, 3 Vet. App. at 313-14); Bustos, 179 F.3d at 1380-81.
 
The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be one that would have manifestly changed the outcome at the time that it was made and must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., Andre v. Principi, 201 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  By contrast, broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen, 9 Vet. App. at 424; Caffrey, supra.
 
In March 2014 and March 2016 statements, the Veteran's representative noted that private medical records reflected a diagnosis of schizophrenia when the Veteran was hospitalized from May to July 1965 for psychiatric treatment, and that a private opinion dated in July 1965 confirmed the findings in the hospitalization records that the Veteran's history suggested previous schizoid personality.  The Veteran's representative argued that these records demonstrate that it was more likely than not that the Veteran's schizophrenia began within the one-year presumptive period after his discharge from service in July 1963, thereby warranting a grant of service connection.

In this case, the Veteran's argument is based upon a July 1965 opinion, supporting  May 1965 findings of the private provider upon his discharge from a hospitalization.  While this evidence pre-dates the December 1969 rating decision, there is no evidence that the records were included in the claims file until June 1993.  The documents were date-stamped on June 25, 1993, reflecting the date they were received by the RO.  Moreover, the December 1969 rating decision does not list these documents as evidence.  Finally, the Board observes that the Veteran has not argued that these records were part of the evidence at the time of the December 1969 rating decision.  When considering CUE, the determination is to be made based on the evidence of record at the time of the prior decision in question.  Russell, 3 Vet. App. at 313-14.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).  As there is no indication that these private medical record were part of the evidence at the time of the December 1969 rating decision, they cannot be used to support a claim of CUE in the decision.

Therefore, in the Veteran's case, there is no kind of error, of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for such error.  See Fugo, 6 Vet. App. at 43-44.  As such, the Board finds that the December 1969 rating decision did not contain undebatable error of fact or law that would have manifestly changed the outcome of the decision to deny service connection for a psychiatric disability.  As a result, the Board determines that there was no CUE based on the record and law that existed at the time of the December 1969 adjudication in question.  Accordingly, the RO's rating decision of December 1969, which denied service connection for a psychiatric disability, remains a final and binding determination; and the claim or motion for revision or reversal based on CUE must be denied.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  


ORDER

The December 1969 rating decision did not contain CUE.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


